Exhibit 10.1

 

Execution Version

 

FORWARD PURCHASE AGREEMENT

 

This Forward Purchase Agreement (this “Agreement”) is entered into as of
August 16, 2017, between Silver Run Acquisition Corporation II, a Delaware
corporation (the “Company”), and Riverstone VI SR II Holdings, L.P., a Delaware
limited partnership (the “Purchaser”).

 

Recitals

 

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company completed its initial public offering (“IPO”) of
103,500,000 units (the “Public Units”), at a price of $10.00 per Public Unit,
each Public Unit comprised of one share of the Company’s Class A common stock,
par value $0.0001 per share (the “Class A Shares,” and the Class A Shares
included in the Public Units, the “Public Shares”), and one-third of one
redeemable warrant, where each whole redeemable warrant is exercisable to
purchase one Class A Share at an exercise price of $11.50 per share (the
“Warrants,” and the Warrants included in the Public Units, the “Public
Warrants”);

 

WHEREAS, in connection with the IPO, the Company and the Purchaser entered into
that certain Forward Purchase Agreement, dated as March 17, 2017 (the “Original
Forward Purchase Agreement”), pursuant to which immediately prior to the closing
of the Company’s initial Business Combination (the “Business Combination
Closing”), the Company would issue and sell to the Purchaser, and the Purchaser
would purchase from the Company, on a private placement basis, an aggregate of
up to 40,000,000 Class A Shares plus an aggregate of up to 13,333,333 warrants
for an aggregate purchase price of up to $400,000,000;

 

WHEREAS, on the date hereof, the Company has executed the following agreements
relating to a proposed Business Combination transaction (collectively, the
“Proposed Business Combination”):

 

1.              that certain Contribution Agreement (the “Alta Mesa Contribution
Agreement”), by and among High Mesa Holdings, L.P., a Delaware limited
partnership (“High Mesa Holdings”), High Mesa Holdings GP, LLC, a Texas limited
liability company, Alta Mesa Holdings, LP, a Texas limited partnership (“Alta
Mesa”), Alta Mesa Holdings GP, LLC, a Texas limited liability company and the
general partner of Alta Mesa (“Alta Mesa GP”), the Company and, solely for
certain provisions therein, the Contributor Owners (as defined therein),
pursuant to which the Company will acquire (i) all of the limited partner
interests in Alta Mesa held by High Mesa Holdings and (ii) 100% of the economic
interests and 90% of the voting interests in Alta Mesa GP, on the terms and
subject to the conditions set forth therein;

 

--------------------------------------------------------------------------------


 

2.              that certain Contribution Agreement (the “Kingfisher
Contribution Agreement”) by and among KFM Holdco, LLC, a Delaware limited
liability company, Kingfisher Midstream, LLC, a Delaware limited liability
company (“Kingfisher”), the Company and, solely for certain provisions therein,
the Contributor Members (as defined therein), pursuant to which the Company will
acquire 100% of the issued and outstanding membership interests in Kingfisher,
on the terms and subject to the conditions set forth therein; and

 

3.              that certain Contribution Agreement by and between Riverstone VI
Alta Mesa Holdings, L.P., a Delaware limited partnership (“Riverstone AM”), and
the Company, pursuant to which the Company will acquire all of the limited
partner interests in Alta Mesa held by Riverstone; and

 

WHEREAS, the parties wish to enter into this Agreement, pursuant to which
immediately prior to the closing of the Proposed Business Combination, the
Company shall issue and sell to the Purchaser, and the Purchaser shall purchase
from the Company, on a private placement basis, the number of Forward Purchase
Shares (as defined below) determined pursuant to Section 1(a)(ii) hereof, on the
terms and conditions set forth herein, which shall be in addition to any
securities purchased by the Purchaser pursuant to the terms of the Original
Forward Purchase Agreement.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Agreement

 

1.                                     
                                                Sale and Purchase.

 

(a)                                 Forward Purchase Shares.

 

(i)                                     The Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, that number of
Class A Shares (the “Forward Purchase Shares”), up to a maximum of 20,000,000
Class A Shares (the “Maximum Shares”), determined as set forth in clause
1(a)(ii), for an aggregate purchase price of $10.00 per Class A Share (the
“Forward Purchase Price”), or up to a maximum of $200,000,000 in the aggregate.

 

(ii)                                  The number of Forward Purchase Shares to
be issued and sold by the Company and purchased by the Purchaser hereunder shall
equal that number which, after payment of the aggregate Forward Purchase Price
by the Purchaser, will result in net proceeds to the Company in an aggregate
amount necessary to satisfy the Company’s aggregate payment obligations (that
the Company is not otherwise able to satisfy such obligations with available
cash) resulting from the exercise by any holder of Public Shares of such
holder’s redemption right in connection with the Proposed Business Combination
(the “Redemption Obligation”).  Following the Company’s satisfaction of the
Redemption Obligation in full, and only following such satisfaction in full, a
number of Forward Purchase Shares may be issued and sold by the

 

2

--------------------------------------------------------------------------------


 

Company and purchased by the Purchaser hereunder equal to that number which,
after payment of the aggregate Forward Purchase Price by the Purchaser for such
Forward Purchase Shares, will result in gross proceeds to the Company in an
aggregate amount reasonably determined by the Company and the Purchaser to be
necessary for general corporate purposes of the Company in connection with or
following consummation of the Proposed Business Combination.  Notwithstanding
anything to the contrary in this Agreement, in no event shall the number of
Forward Purchase Shares purchased hereunder exceed the Maximum Shares.  Each of
the Company and the Purchaser acknowledges and agrees that sales of Forward
Purchase Shares under this Agreement, not the Original Forward Purchase
Agreement, shall be the Company’s first resort for satisfying its Redemption
Obligation; provided, however, that if the minimum cash condition in Section 8.8
of the Kingfisher Contribution Agreement can be satisfied with cash otherwise
available to the Company, then sales of units under the Original Forward
Purchase Agreement shall first be used to satisfy the Company’s Redemption
Obligation.

 

(iii)                               The Company shall require the Purchaser to
purchase the Forward Purchase Shares by delivering notice to the Purchaser, at
least three (3) Business Days before the Business Combination Closing,
specifying the number of Forward Purchase Shares the Purchaser is required to
purchase, the date of the Business Combination Closing, the aggregate Forward
Purchase Price and instructions for wiring the Forward Purchase Price. The
closing of the sale of Forward Purchase Shares (the “Forward Closing”) shall be
held on the same date and immediately prior to the Business Combination Closing
(such date being referred to as the “Forward Closing Date”). At least one
(1) Business Day prior to the Forward Closing Date, the Purchaser shall deliver
to the Company, to be held in escrow until the Forward Closing, the Forward
Purchase Price for the Forward Purchase Shares by wire transfer of U.S. dollars
in immediately available funds to the account specified by the Company in such
notice. Immediately prior to the Forward Closing on the Forward Closing Date,
(a) the Forward Purchase Price shall be released from escrow automatically and
without further action by the Company or the Purchaser, and (b) upon such
release, the Company shall issue the Forward Purchase Shares to the Purchaser in
book-entry form, free and clear of any liens or other restrictions whatsoever
(other than those arising under state or federal securities laws), registered in
the name of the Purchaser (or its nominee in accordance with its delivery
instructions), or to a custodian designated by the Purchaser, as applicable. In
the event the Business Combination Closing does not occur on the date scheduled
for closing, the Forward Closing shall not occur and the Company shall promptly
(but not later than one (1) Business Day thereafter) return the Forward Purchase
Price to the Purchaser. For purposes of this Agreement, “Business Day” means any
day, other than a Saturday or a Sunday, that is neither a legal holiday nor a
day on which banking institutions are generally authorized or required by law or
regulation to close in the City of New York, New York.

 

(b)                                 Legends. Each book entry for the Forward
Purchase Shares shall contain a notation, and each certificate (if any)
evidencing the Forward Purchase Shares shall be stamped or otherwise imprinted
with a legend, in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE

 

3

--------------------------------------------------------------------------------


 

TRANSFERRED IN VIOLATION OF SUCH ACT AND LAWS. THE SALE, PLEDGE, HYPOTHECATION,
OR TRANSFER OF THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A CERTAIN FORWARD PURCHASE AGREEMENT BY AND AMONG THE HOLDER AND
THE COMPANY. COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO
THE SECRETARY OF THE COMPANY.”

 

2.                                      Representations and Warranties of the
Purchaser. The Purchaser represents and warrants to the Company as follows, as
of the date hereof:

 

(a)                                 Organization and Power. The Purchaser is
duly organized, validly existing, and in good standing under the laws of the
jurisdiction of its formation and has all requisite power and authority to carry
on its business as presently conducted and as proposed to be conducted.

 

(b)                                 Authorization. The Purchaser has full power
and authority to enter into this Agreement. This Agreement, when executed and
delivered by the Purchaser, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against the Purchaser in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, or (iii) to the extent the indemnification
provisions contained in the Registration Rights (as defined below) may be
limited by applicable federal or state securities laws.

 

(c)                                  Governmental Consents and Filings. No
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Purchaser in connection
with the consummation of the transactions contemplated by this Agreement.

 

(d)                                 Compliance with Other Instruments. The
execution, delivery and performance by the Purchaser of this Agreement and the
consummation by the Purchaser of the transactions contemplated by this Agreement
will not result in any violation or default (i) of any provisions of its
organizational documents, (ii) of any instrument, judgment, order, writ or
decree to which it is a party or by which it is bound, (iii) under any note,
indenture or mortgage to which it is a party or by which it is bound, (iv) under
any lease, agreement, contract or purchase order to which it is a party or by
which it is bound or (v) of any provision of federal or state statute, rule or
regulation applicable to the Purchaser, in each case (other than clause (i)),
which would have a material adverse effect on the Purchaser or its ability to
consummate the transactions contemplated by this Agreement.

 

(e)                                  Purchase Entirely for Own Account. This
Agreement is made with the Purchaser in reliance upon the Purchaser’s
representation to the Company, which by the Purchaser’s execution of this
Agreement, the Purchaser hereby confirms, that the Forward Purchase Shares to be
acquired by the Purchaser will be acquired for investment for the Purchaser’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof in

 

4

--------------------------------------------------------------------------------


 

violation of any state or federal securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same in violation of law. By executing this Agreement, the
Purchaser further represents that the Purchaser does not presently have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third Person, with
respect to any of the Forward Purchase Shares. For purposes of this Agreement,
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity or any government or any department or agency thereof.

 

(f)                                   Disclosure of Information. The Purchaser
has had an opportunity to discuss the Company’s business, management, financial
affairs and the terms and conditions of the offering of the Forward Purchase
Shares, as well as the terms of the Proposed Business Combination, with the
Company’s management.

 

(g)                                  Restricted Securities. The Purchaser
understands that the offer and sale of the Forward Purchase Shares to the
Purchaser has not been, and will not be, registered under the Securities Act of
1933, as amended (the “Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
the Purchaser’s representations as expressed herein. The Purchaser understands
that the Forward Purchase Shares are “restricted securities” under applicable
U.S. federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold the Forward Purchase Shares indefinitely unless they are
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available. The Purchaser
acknowledges that the Company has no obligation to register or qualify the
Forward Purchase Shares for resale, except as provided herein (the “Registration
Rights”). The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Forward Purchase Shares, and on requirements relating to
the Company which are outside of the Purchaser’s control, and which the Company
is under no obligation and may not be able to satisfy.

 

(h)                                 High Degree of Risk. The Purchaser
understands that its agreement to purchase the Forward Purchase Shares involves
a high degree of risk which could cause the Purchaser to lose all or part of its
investment.

 

(i)                                     Accredited Investor. The Purchaser is an
accredited investor as defined in Rule 501(a) of Regulation D promulgated under
the Securities Act.

 

(j)                                    No General Solicitation. Neither the
Purchaser, nor any of its officers, directors, employees, agents, stockholders
or partners has either directly or indirectly, including, through a broker or
finder (i) engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Shares.

 

(k)                                 Residence. The Purchaser’s principal place
of business is the office or offices located at the address of the Purchaser set
forth on the signature page hereof.

 

5

--------------------------------------------------------------------------------


 

(l)                                     Adequacy of Financing. The Purchaser has
available to it sufficient funds to satisfy its obligations under this
Agreement.

 

(m)                             No Other Representations and Warranties;
Non-Reliance. Except for the specific representations and warranties contained
in this Section 2 and in any certificate or agreement delivered pursuant hereto,
none of the Purchaser nor any person acting on behalf of the Purchaser nor any
of the Purchaser’s affiliates (the “Purchaser Parties”) has made, makes or shall
be deemed to make any other express or implied representation or warranty with
respect to the Purchaser and this offering, and the Purchaser Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).

 

3.                                      Representations and Warranties of the
Company. The Company represents and warrants to the Purchaser as follows:

 

(a)                                 Organization and Corporate Power. The
Company is a corporation duly incorporated and validly existing and in good
standing as a corporation under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted. The Company has no subsidiaries.

 

(b)                                 Capitalization. On the date hereof, the
authorized share capital of the Company consists of:

 

(i)                                     400,000,000 Class A Shares, 103,500,000
of which are issued and outstanding as of the date hereof. All of the
outstanding Class A Shares have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.

 

(ii)                                  50,000,000 shares of Class B Common Stock,
par value $0.0001 per share, of Buyer (the “Class B Common Stock”), 25,875,000
of which are issued and outstanding as of the date hereof. All of the
outstanding shares of Class B Common Stock have been duly authorized, are fully
paid and nonassessable and were issued in compliance with all applicable federal
and state securities laws.

 

(iii)                               1,000,000 preferred shares, none of which
are issued and outstanding.

 

(c)                                  Authorization. All corporate action
required to be taken by the Company’s Board of Directors and stockholders in
order to authorize the Company to enter into this Agreement, and to issue the
Forward Purchase Shares at the Forward Closing, has been taken or will be taken
prior to the Forward Closing. All action on the part of the stockholders,
directors and officers of the Company necessary for the execution and delivery
of this Agreement, the performance of all obligations of the Company under this
Agreement to be performed as of the Forward Closing, and the issuance and
delivery of the Forward Purchase Shares has been taken or will be taken prior to
the Forward Closing. This Agreement, when executed and delivered by the Company,
shall constitute the valid and legally binding obligation of the Company,
enforceable against the

 

6

--------------------------------------------------------------------------------


 

Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.

 

(d)                                 Valid Issuance of Securities. The Forward
Purchase Shares, when issued, sold and delivered in accordance with the terms
and for the consideration set forth in this Agreement, will be validly issued,
fully paid and nonassessable, as applicable, and free of all preemptive or
similar rights, taxes, liens, encumbrances and charges with respect to the issue
thereof and restrictions on transfer other than restrictions on transfer
specified under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by the Purchaser. Assuming the
accuracy of the representations of the Purchaser in this Agreement and subject
to the filings described in Section 3(e) below, the Forward Purchase Shares will
be issued in compliance with all applicable federal and state securities laws.

 

(e)                                  Governmental Consents and Filings. Assuming
the accuracy of the representations made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to applicable state securities laws, if any, and pursuant to
the Registration Rights.

 

(f)                                   Compliance with Other Instruments. The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any violation
or default (i) of any provisions of the Company’s certificate of incorporation,
bylaws or other governing documents of the Company, (ii) of any instrument,
judgment, order, writ or decree to which the Company is a party or by which it
is bound, (iii) under any note, indenture or mortgage to which the Company is a
party or by which it is bound, (iv) under any lease, agreement, contract or
purchase order to which the Company is a party or by which it is bound or (v) of
any provision of federal or state statute, rule or regulation applicable to the
Company, in each case (other than clause (i)) which would have a material
adverse effect on the Company or its ability to consummate the transactions
contemplated by this Agreement.

 

(g)                                  Operations. As of the date hereof, the
Company has not conducted, and prior to the closing of the Proposed Business
Combination the Company will not conduct, any operations other than
organizational activities, activities in connection with offerings of its
securities and activities in connection with evaluating potential Business
Combination transactions.

 

(h)                                 No General Solicitation. Neither the
Company, nor any of its officers, directors, employees, agents or stockholders
has either directly or indirectly, including, through a broker or finder
(i) engaged in any general solicitation, or (ii) published any advertisement in
connection with the offer and sale of the Forward Purchase Shares.

 

7

--------------------------------------------------------------------------------


 

(i)                                     No Other Representations and Warranties;
Non-Reliance. Except for the specific representations and warranties contained
in this Section 3 and in any certificate or agreement delivered pursuant hereto,
none of the Company Parties has made, makes or shall be deemed to make any other
express or implied representation or warranty with respect to the Company, this
offering or the Proposed Business Combination, and the Company Parties disclaim
any such representation or warranty. Except for the specific representations and
warranties expressly made by the Purchaser in Section 2 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Company Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Purchaser Parties.

 

4.                                      Registration Rights; Transfer

 

(a)                                 Registration. The Company agrees that it
will use its commercially reasonable efforts to file with the SEC (at the
Company’s sole cost and expense), within thirty (30) calendar days after the
Business Combination Closing, a registration statement (the “Forward
Registration Statement”) registering the resale of the Forward Purchase Shares
(collectively, the “Registrable Securities”), and the Company shall use its
commercially reasonable efforts to have the Forward Registration Statement
declared effective as soon as practicable after the filing thereof; provided,
however, that the Company’s obligations to include the Registrable Securities in
the Forward Registration Statement are contingent upon the Purchaser furnishing
in writing to the Company such information regarding the Purchaser, the
securities of the Company held by the Purchaser and the intended method of
disposition of the Registrable Securities as shall be reasonably requested by
the Company to effect the registration of the Registrable Securities, and shall
execute such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations.

 

(b)                                 Indemnification.

 

(i)                                     The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless the Purchaser
(to the extent a seller under the Forward Registration Statement), the officers,
directors, agents, partners, members, managers, stockholders, affiliates,
employees and investment advisers of the Purchaser, each person who controls the
Purchaser (within the meaning of Section 15 of the Securities Act or Section 20
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
officers, directors, partners, members, managers, stockholders, agents,
affiliates, employees and investment advisers of each such controlling person,
to the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and investigation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, that arise out of or
are based upon (i) any untrue or alleged untrue statement of a material fact
contained in the Forward Registration Statement, any prospectus included in the
Forward Registration Statement or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law or any rule or regulation thereunder, in connection
with

 

8

--------------------------------------------------------------------------------


 

the performance of its obligations under this Section 4, except to the extent,
but only to the extent that such untrue statements, alleged untrue statements,
omissions or alleged omissions are based solely upon information regarding the
Purchaser furnished in writing to the Company by the Purchaser expressly for use
therein. The Company shall notify the Purchaser promptly of the institution,
threat or assertion of any proceeding arising from or in connection with the
transactions contemplated by this Section 4 of which the Company is aware. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an indemnified party and shall survive the transfer of
the Registrable Securities by the Company.

 

(ii)                                  The Purchaser shall, severally and not
jointly with any other selling stockholder named in the Forward Registration
Statement, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or that are based upon any untrue or alleged untrue
statement of a material fact contained in the Forward Registration Statement,
any prospectus included in the Forward Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent that such untrue statements
or omissions are based solely upon information regarding the Purchaser furnished
in writing to the Company by the Purchaser expressly for use therein. In no
event shall the liability of the Purchaser pursuant to the terms of this
Agreement be greater in amount than the dollar amount of the net proceeds
received by the Purchaser upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

 

(c)                                  Transfer. This Agreement and all of the
Purchaser’s rights and obligations hereunder (including the Purchaser’s
obligation to purchase the Forward Purchase Shares) may be transferred or
assigned, at any time and from time to time, to one or more third parties (each
such transferee, a “Transferee”). Upon any such assignment:

 

(i)                                     the applicable Transferee shall execute
a signature page to this Agreement, substantially in the form of the Purchaser’s
signature page hereto (the “Joinder Agreement”), which shall reflect the number
of Forward Purchase Shares to be purchased by such Transferee (the “Transferee
Securities”), and, upon such execution, such Transferee shall have all the same
rights and obligations of the Purchaser hereunder with respect to the Transferee
Securities, and references herein to the “Purchaser” shall be deemed to refer to
and include any such Transferee with respect to such Transferee and to its
Transferee Securities; provided, that any representations, warranties, covenants
and agreements of the Purchaser and any such Transferee shall be several and not
joint and shall be made as to the Purchaser or any such Transferee, as
applicable, as to itself only; and

 

(ii)                                  upon a Transferee’s execution and delivery
of a Joinder Agreement, the number of Forward Purchase Shares to be purchased by
the Purchaser hereunder shall be reduced by the total number of Forward Purchase
Shares to be purchased by the applicable Transferee

 

9

--------------------------------------------------------------------------------


 

pursuant to the applicable Joinder Agreement, which reduction shall be evidenced
by the Purchaser and the Company amending Schedule A to this Agreement to
reflect each transfer and updating the “Number of Forward Purchase Shares”, and
“Aggregate Purchase Price for Forward Purchase Shares” on the Purchaser’s
signature page hereto to reflect such reduced number of Forward Purchase Shares,
and the Purchaser shall be fully and unconditionally released from its
obligation to purchase such Transferee Securities hereunder. For the avoidance
of doubt, this Agreement need not be amended and restated in its entirety, but
only Schedule A and the Purchaser’s signature page hereto need be so amended and
updated and executed by each of the Purchaser and the Company upon the
occurrence of any such transfer of Transferee Securities.

 

5.                                      Additional Agreements and
Acknowledgements of the Purchaser.

 

(a)                                 Trust Account.

 

(i)                                     The Purchaser hereby acknowledges that
it is aware that the Company established a trust account at J.P. Morgan Chase
Bank, N.A. in connection with its IPO (the “Trust Account”) for the benefit of
the holders of the Public Shares. The Purchaser, for itself and its affiliates,
hereby agrees that it has no right, title, interest or claim of any kind in or
to any monies held in the Trust Account, or any other asset of the Company as a
result of any liquidation of the Company, except for redemption and liquidation
rights, if any, the Purchaser may have in respect of any Public Shares held by
it.

 

(ii)                                  The Purchaser hereby agrees that it shall
have no right of set-off or any right, title, interest or claim of any kind
(“Claim”) to, or to any monies in, the Trust Account, and hereby irrevocably
waives any Claim to, or to any monies in, the Trust Account that it may have now
or in the future, except for redemption and liquidation rights, if any, the
Purchaser may have in respect of any Public Shares held by it. In the event the
Purchaser has any Claim against the Company under this Agreement, the Purchaser
shall pursue such Claim solely against the Company and its assets outside the
Trust Account and not against the property or any monies in the Trust Account,
except for redemption and liquidation rights, if any, the Purchaser may have in
respect of any Public Shares held by it.

 

(b)                                 Voting. The Purchaser hereby agrees that if
the Company seeks stockholder approval of the Proposed Business Combination,
then in connection with the Proposed Business Combination, the Purchaser shall
vote any Class A Shares owned by it in favor of the Proposed Business
Combination.

 

(c)                                  No Short Sales. The Purchaser hereby agrees
that neither it, nor any person or entity acting on its behalf or pursuant to
any understanding with it, will engage in any Short Sales with respect to
securities of the Company prior to the Proposed Business Combination Closing.
For purposes of this Section, “Short Sales” shall include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, and all types of direct and indirect stock pledges (other than
pledges in the ordinary course of business as part of prime brokerage
arrangements), forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers.

 

10

--------------------------------------------------------------------------------


 

6.                                      Listing. The Company will use
commercially reasonable efforts to effect and maintain the listing of the
Class A Shares on the NASDAQ Capital Market (or another national securities
exchange).

 

7.                                      Forward Closing Conditions.

 

(a)                                 The obligation of the Purchaser to purchase
the Forward Purchase Shares at the Forward Closing under this Agreement shall be
subject to the fulfillment, at or prior to the Forward Closing of each of the
following conditions, any of which, to the extent permitted by applicable laws,
may be waived by the Purchaser:

 

(i)                                     The Proposed Business Combination shall
be consummated substantially concurrently with the purchase of the Forward
Purchase Shares;

 

(ii)                                  The Company shall have delivered to the
Purchaser a certificate evidencing the Company’s good standing as a Delaware
corporation;

 

(iii)                               The representations and warranties of the
Company set forth in Section 3 of this Agreement shall have been true and
correct as of the date hereof and shall be true and correct as of the Forward
Closing Date, as applicable, with the same effect as though such representations
and warranties had been made on and as of such date (other than any such
representation or warranty that is made by its terms as of a specified date,
which shall be true and correct as of such specified date), except where the
failure to be so true and correct would not have a material adverse effect on
the Company or its ability to consummate the transactions contemplated by this
Agreement;

 

(iv)                              The Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Forward Closing; and

 

(v)                                 No order, writ, judgment, injunction,
decree, determination, or award shall have been entered by or with any
governmental, regulatory, or administrative authority or any court, tribunal, or
judicial, or arbitral body, and no other legal restraint or prohibition shall be
in effect, preventing the purchase by the Purchaser of the Forward Purchase
Shares.

 

(b)                                 The obligation of the Company to sell the
Forward Purchase Shares at the Forward Closing under this Agreement shall be
subject to the fulfillment, at or prior to the Forward Closing of each of the
following conditions, any of which, to the extent permitted by applicable laws,
may be waived by the Company:

 

(i)                                     The Proposed Business Combination shall
be consummated substantially concurrently with the purchase of the Forward
Purchase Shares;

 

(ii)                                  The representations and warranties of the
Purchaser set forth in Section 2 of this Agreement shall have been true and
correct as of the date hereof and shall be true and correct as of the Forward
Closing Date, as applicable, with the same effect as though such representations
and warranties had been made on and as of such date (other than any such
representation or warranty that is made by its terms as of a specified date,
which shall be true and

 

11

--------------------------------------------------------------------------------


 

correct as of such specified date), except where the failure to be so true and
correct would not have a material adverse effect on the Purchaser or its ability
to consummate the transactions contemplated by this Agreement;

 

(iii)                               The Purchaser shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Forward Closing; and

 

(iv)                              No order, writ, judgment, injunction, decree,
determination, or award shall have been entered by or with any governmental,
regulatory, or administrative authority or any court, tribunal, or judicial, or
arbitral body, and no other legal restraint or prohibition shall be in effect,
preventing the purchase by the Purchaser of the Forward Purchase Shares.

 

8.                                      Termination. This Agreement may be
terminated at any time prior to the Forward Closing:

 

(a)                                 by mutual written consent of the Company and
the Purchaser;

 

(b)                                 automatically

 

(i)                                     at any time before the Business
Combination Closing, if the Alta Mesa Contribution Agreement or the Kingfisher
Contribution Agreement shall have been terminated in accordance with their
respective terms; or

 

(ii)                                  if the Company becomes subject to any
voluntary or involuntary petition under the United States federal bankruptcy
laws or any state insolvency law, in each case which is not withdrawn within
sixty (60) days after being filed, or a receiver, fiscal agent or similar
officer is appointed by a court for business or property of the Company, in each
case which is not removed, withdrawn or terminated within sixty (60) days after
such appointment.

 

In the event of any termination of this Agreement pursuant to this Section 8,
the Forward Purchase Price (and interest thereon, if any), if previously paid,
and all Purchaser’s funds paid in connection herewith shall be promptly returned
to the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or stockholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 8 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.

 

9.                                      General Provisions.

 

(a)                                 Notices. All notices and other
communications given or made pursuant to this Agreement shall be in writing and
shall be deemed effectively given upon the earlier of actual receipt, or
(a) personal delivery to the party to be notified, (b) when sent, if sent by
electronic mail or facsimile (if any) during normal business hours of the
recipient, and if not sent during normal business hours, then on the recipient’s
next Business Day, (c) five (5) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid,

 

12

--------------------------------------------------------------------------------


 

or (d) one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications sent to the Company shall be sent
to: Silver Run Acquisition Corporation II, 1000 Louisiana Street, Suite 1450,
Houston, Texas 77002, Attention: Secretary, with a copy to the Company’s counsel
at Latham & Watkins LLP, 555 Eleventh Street NW, Suite 1000, Washington, D.C.,
20004, Attention: Nicholas P. Luongo.

 

All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 9(a).

 

(b)                                 No Finder’s Fees. Each party represents that
it neither is nor will be obligated for any finder’s fee or commission in
connection with this transaction. The Purchaser agrees to indemnify and to hold
harmless the Company from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Purchaser or any of its officers, employees or
representatives is responsible. The Company agrees to indemnify and hold
harmless the Purchaser from any liability for any commission or compensation in
the nature of a finder’s or broker’s fee arising out of this transaction (and
the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

(c)                                  Survival of Representations and Warranties.
All of the representations and warranties contained herein shall survive the
Forward Closing.

 

(d)                                 Entire Agreement. This Agreement, together
with any documents, instruments and writings that are delivered pursuant hereto
or referenced herein, constitute the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

(e)                                  Successors. All of the terms, agreements,
covenants, representations, warranties, and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
hereto and their respective successors. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

(f)                                   Assignments. Except as otherwise
specifically provided herein, no party hereto may assign either this Agreement
or any of its rights, interests, or obligations hereunder without the prior
written approval of the other party.

 

(g)                                  Counterparts. This Agreement may be
executed in two or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.

 

13

--------------------------------------------------------------------------------


 

(h)                                 Headings . The section headings contained in
this Agreement are inserted for convenience only and will not affect in any way
the meaning or interpretation of this Agreement.

 

(i)                                     Governing Law. This Agreement, the
entire relationship of the parties hereto, and any litigation between the
parties (whether grounded in contract, tort, statute, law or equity) shall be
governed by, construed in accordance with, and interpreted pursuant to the laws
of the State of New York, without giving effect to its choice of laws
principles.

 

(j)                                    Jurisdiction. The parties (i) hereby
irrevocably and unconditionally submit to the jurisdiction of the state courts
of New York and to the jurisdiction of the United States District Court for the
Southern District of New York for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in state courts of New York or the United States District Court
for the Southern District of New York, and (c) hereby waive, and agree not to
assert, by way of motion, as a defense, or otherwise, in any such suit, action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

(k)                                 Waiver of Jury Trial. The parties hereto
hereby waive any right to a jury trial in connection with any litigation
pursuant to this Agreement and the transactions contemplated hereby.

 

(l)                                     Amendments. This Agreement may not be
amended, modified or waived as to any particular provision, except with the
prior written consent of the Company and the Purchaser.

 

(m)                             Severability. The provisions of this Agreement
will be deemed severable and the invalidity or unenforceability of any provision
will not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party hereto
or to any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

(n)                                 Expenses. Each of the Company and the
Purchaser will bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including all fees and expenses of agents,
representatives, financial advisors, legal counsel and accountants. The Company
shall be responsible for the fees of its transfer agent; stamp taxes and all The
Depository Trust Company fees associated with the issuance of the Forward
Purchase Shares.

 

(o)                                 Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this

 

14

--------------------------------------------------------------------------------


 

Agreement will be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. Any
reference to any federal, state, local, or foreign law will be deemed also to
refer to law as amended and all rules and regulations promulgated thereunder,
unless the context requires otherwise. The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties hereto intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party hereto has breached any representation, warranty, or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant.

 

(p)                                 Waiver. No waiver by any party hereto of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.

 

(q)                                 Specific Performance. The Purchaser agrees
that irreparable damage may occur in the event any provision of this Agreement
was not performed by the Purchaser in accordance with the terms hereof and that
the Company shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

[Signature page follows]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.

 

 

PURCHASER:

 

 

 

RIVERSTONE VI SR II HOLDINGS, L.P.

 

 

 

 

By:

RIVERSTONE ENERGY VI HOLDINGS GP, LLC

 

 

 

 

 

 

By:

/s/ Olivia C. Wassenaar

 

 

 

Name: Olivia C. Wassenaar

 

 

 

Title: Authorized Person 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

712 Fifth Ave, 19th Floor

 

 

 

New York, New York 10019

 

 

 

E-mail:

 

 

 

Fax:

 

 

 

 

 

COMPANY:

 

 

 

SILVER RUN ACQUISITION CORPORATION II

 

 

 

 

By:

/s/ James T. Hackett

 

 

Name: James T. Hackett

 

 

Title: Chief Executive Officer

 

[To be completed by the Company]

 

Number of Forward Purchase Shares:

 

Aggregate Purchase Price for Forward Purchase Shares:
                                            $

 

[Signature Page to Forward Purchase Agreement]

 

--------------------------------------------------------------------------------


 

TO BE EXECUTED UPON ANY ASSIGNMENT AND/OR REVISION IN ACCORDANCE WITH THIS
AGREEMENT TO “NUMBER OF FORWARD PURCHASE SHARES” AND “AGGREGATE PURCHASE PRICE
FOR FORWARD PURCHASE SHARES” SET FORTH ABOVE:

 

Number of Forward Purchase Shares and Aggregate Purchase Price for Forward
Purchase Shares as of [ · ], 201[ · ], accepted and agreed to as of this [ · ]
day of [ · ], 201[ · ].

 

 

RIVERSTONE VI SR II HOLDINGS, L.P.

 

 

 

 

By:

RIVERSTONE ENERGY VI HOLDINGS GP, LLC

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

SILVER RUN ACQUISITION CORPORATION II

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Forward Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

SCHEDULE OF TRANSFERS OF FORWARD PURCHASE SHARES

 

The following transfers of a portion of the original number of Forward Purchase
Shares have been made:

 

Date of
Transfer

 

Transferee

 

Number of
Forward
Purchase Shares
Transferred

 

Purchaser
Revised Forward
Purchase Share
Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO BE EXECUTED UPON ANY ASSIGNMENT OR FINAL DETERMINATION OF FORWARD PURCHASE
SHARES:

 

Schedule A as of [ · ], 201[ · ], accepted and agreed to as of this [ · ] day of
[ · ], 201[ · ] by:

 

RIVERSTONE VI SR II HOLDINGS, L.P.

 

SILVER RUN ACQUISITION

CORPORATION II

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Schedule A-1

--------------------------------------------------------------------------------